***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




                                                      Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      24-DEC-2019
                                                      09:34 AM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

               TITLE GUARANTY ESCROW SERVICES, INC.,
       a Hawaiʻi corporation, Respondent/Plaintiff-Appellee,

                                     v.

        WAILEA RESORT COMPANY, LTD., a Hawaiʻi corporation,
            Respondent/Defendant/Cross-claim Defendant/
                      Cross Claimant-Appellee,

                                     and

                      MICHAEL J. SZYMANSKI,
Petitioner/Defendant/Cross Claimant/Third-party Plaintiff/Cross-
  claim Defendant/Third-party Counterclaim Defendant-Appellant,

                                     and

   ADOA-SHINWA DEVELOPMENT CORPORATION, a Hawaiʻi corporation,
     and SHINWA GOLF HAWAIʻI CO., LTD, a Hawaiʻi corporation,
   Respondents/Third-party Defendants/Cross-claim Defendants/
             Third-party Counterclaimants-Appellees.
________________________________________________________________

                             SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX; 1CC021000352)

                            DECEMBER 24, 2019

 NAKAYAMA, ACTING C.J., McKENNA, POLLACK, AND WILSON, JJ., AND
  CIRCUIT COURT JUDGE REMIGIO IN PLACE OF RECKTENWALD, C.J.,
                            RECUSED

                 OPINION OF THE COURT BY McKENNA, J.
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


                                  I.     Introduction

          This consolidated appeal arises from the fourth and sixth

in a series of six appeals from a lawsuit in the Circuit Court

of the Second Circuit (referred to as “the circuit court” unless

relevant to this appeal).             The parties are Michael J. Szymanski

(“Szymanski”), Wailea Resort Company (“Wailea”), and ADOA-Shinwa

Development and Shinwa Golf Hawaiʻi Company (collectively

“Shinwa”).        The litigation concerns a dispute arising from a

1999 contract regarding the sale of approximately twenty-three

acres of land in Honualua, Maui (“the Property”).

          Szymanski’s application for writ of certiorari

(“Application”) raises seven questions.1              Five of Szymanski’s

questions relate to whether the Honorable Rhonda I.L. Loo’s

(“Judge Loo”) interest in Alexander & Baldwin (“A & B”), which

she had disclosed in financial disclosure statements but not on

the record in the lawsuit, required her recusal.                We hold the

ICA did not err in its application of the “law of the case”

doctrine to refuse further consideration of Judge Loo’s recusal

because the issue had already been raised and decided against

Szymanski in the third appeal and no cogent reasons, patent

error, or exceptional circumstances existed to set aside its



1
          See Section II(D), infra.


                                           2
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


prior rulings.      Therefore, Szymanski’s questions relating to the

disqualification of Judge Loo are without merit.

       Szymanski also asks whether the ICA gravely erred when it

declined to review whether the Honorable Peter T. Cahill’s

(“Judge Cahill”) 2015 order entering final judgment improperly

dismissed with prejudice Szymanski’s third-party complaint

against Shinwa.      We hold the ICA also did not err in its

application of the law of the case doctrine to this issue

because it had affirmed the 2010 Judgment that dismissed

Szymanski’s third-party complaint in Appeal 2 and no cogent

reasons, patent error, or exceptional circumstances existed to

set aside its prior ruling.

       Szymanski’s final question is whether the ICA gravely erred

in affirming the circuit court’s order disbursing funds to

Wailea, which was based on the ICA’s affirmance of Judge Loo’s

2004 summary judgment orders ruling that Szymanski had breached

the contract.     The law of the case doctrine does not apply to

this issue.     We hold the ICA erred by holding Wailea was

“clearly entitled” to the funds and by affirming the circuit

court’s disbursal of funds because Szymanski’s $50,000 deposit

was not a “Downpayment” as defined by the contract.

       We therefore affirm in part, and vacate in part, the ICA’s

October 5, 2018 judgment on appeal, and we remand this case to

                                       3
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


the circuit court for further proceedings consistent with this

opinion.

                                II.   Background

A.     Factual Background

       On May 5, 1999, Wailea (“Seller”) and Szymanski (“Buyer”)

entered into a Land Sales Contract (“Contract”) for the sale of

property in Honualua, Maui.        Under the Contract, Szymanski was

required to make specified downpayments (“Downpayments”) and

deposit the balance of the full purchase price for the property

into escrow before the closing date.

       Paragraph 1.3 of the Contract defined “Downpayments” as

“[t]he Initial Downpayment and Additional Downpayments to be

made by Buyer on the Purchase Price, as defined in paragraph 3.1

and paragraph 3.2.”       Paragraph 3 of the Contract contained the

parties’ original agreements regarding the purchase price and

Downpayments.

       Paragraph 22.1(a) of the Contract regarding Seller’s

remedies on default provided, in relevant part, that if default

occurred “prior to the date the Deed is filed . . . Seller’s

sole remedy shall be to cancel this Contract, whereupon all

rights of Buyer and duties and obligations of Seller shall

terminate, and Seller shall be entitled to retain all of the

Downpayments as Seller’s sole and absolute property as

                                       4
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


compensation for Seller’s costs in negotiating and preparing

this Contract and for the damage caused by the default, Buyer

hereby agreeing that the Downpayments represent fair and

reasonable compensation to Seller for the default . . . .”

       Paragraph 34 of the Contract provided, in part, that “[a]ny

modifications of this Contract must be in writing and signed by

the parties thereto.”       The record does not reflect any

modification to Paragraph 22.1(a) of the original Contract.

       Five successive written amendments to the Contract were

then signed by the parties.        Each amendment provided that “[a]ll

other terms and provisions of the Contract shall remain in full

force and effect, and are unchanged by this Amendment.”

       The First Amendment and Second Amendment, in relevant part,

extended the closing date.        The Third Amendment amended the

entirety of Paragraph 3 governing the purchase price, the

Downpayments, and the closing date, but the Third Amendment was

again superseded by the June 30, 2000 Fourth Amendment, which

provided in relevant part as follows:

                  3.   Purchase Price. Buyer shall pay to Seller, in
            United States legal tender, the Purchase Price of FOUR
            MILLION FIVE HUNDRED FIFTY THOUSAND DOLLARS ($4,550,000.00)
            for the Property as follows:

                  3.1 Initial Downpayment. Buyer shall deposit into
            Escrow an initial downpayment (the “Initial Downpayment”)
            of FORTY THOUSAND DOLLARS ($40,000) upon execution of the
            Contract. THIRTY NINE THOUSAND DOLLARS ($39,000) of the
            Initial Downpayment, plus interest earned on this portion
            of the Initial Downpayment while in escrow, shall be
            refundable, if closing does not occur by June 30, 2000.

                                       5
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



                     3.2   Additional Downpayment. Buyer shall deposit
               into Escrow an Additional Downpayment of
               FORTY THOUSAND DOLLARS ($40,000) on or before July 4, 1999.
               Such Additional Downpayment of FORTY THOUSAND DOLLARS
               ($40,000), plus interest earned on this Additional
               Downpayment while in escrow, shall be refundable, if
               closing does not occur by April 28, 2000.

                     3.3 Balance of Purchase. Buyer shall pay to Seller
               the balance of the Purchase Price (Purchase Price less
               Initial Downpayment (or portion thereof) deposited into
               Escrow and interest earned thereon), on the Closing Date.

                     3.4   Interest on Downpayments. All Downpayments
               shall be deposited with Escrow and shall be credited to the
               Purchase Price, unless refunded in accordance with Sections
               3.1 and 3.2 above. Any interest earned on the Downpayments
               while in Escrow shall be credited to Buyer at closing;
               provided, however, if the Downpayments are paid to Seller
               because of an Event of Default or because of a cancellation
               of this Contract (except as otherwise provided), all such
               interest shall be paid to Seller. Buyer shall be
               responsible for instructing Escrow on the manner in which
               the Downpayments are to earn interest.2

Paragraph 4 of the Fourth Amendment also amended the closing

date to August 31, 2000, or “[s]uch other date as mutually

agreed upon in writing by Seller and Buyer.”

          The September 18, 2000 Fifth Amendment extended the closing

date to “(a) The earlier of March 3, 2001, or issuance of Final

Subdivision Approval from the County of Maui for the Property;

(b) That date determined by Buyer, in writing, that is between

ten (10) working days from the date the Seller receives a

partial release of mortgage for the Property from its mortgagee,

which Seller agrees to obtain from its mortgagee as soon as

2
      As can be seen, as of the June 30, 2000 Fourth Amendment, the dates of
the May 5, 1999 “Initial Downpayment” and July 4, 1999 “Additional
Downpayment” had long since passed.


                                          6
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


practical, and 4(a) above; or (c) Such other date as mutually

agreed upon in writing by Seller and Buyer.”

       It appears that, at some point, the closing date was

scheduled for March 30, 2001.         On April 6, 2001, Wailea sent a

letter to Szymanski alleging he had breached the terms of the

Contract, as amended, by failing to deposit the balance of the

purchase price in escrow.        Wailea stated it would extend the

closing date to no later than April 20, 2001, provided Szymanski

deposit an additional $49,000 downpayment in escrow by April 11,

2001, “of which $10,000.00 shall not be refundable,” and the

remainder of the purchase price in escrow by April 14, 2001.

The record does not reflect Szymanski’s written agreement to

this letter.

       Instead, on April 23, 2001, Szymanski deposited $50,000

with Title Guaranty Escrow Services (“TG Escrow”) with a letter

asserting he was not at fault for the delay in closing due to

Wailea having waited until the last minute to survey the

Property, which had revealed two encroachments, and indicating

he had yet to receive a copy of the ALTA owner’s pro forma

policy, but also stating, “I am providing additional escrow

funds to show my good faith in closing this purchase

transaction . . . . Attached please find my check in the amount

of $50,000 (FIFTY THOUSAND DOLLARS) to be applied towards the

                                       7
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


purchase price of the Wailea SF-S parcel or its development

costs, at my option.”        No reference to Wailea’s April 6, 2001

letter or “Downpayment” was contained in this letter.

       It appears the parties thereafter met on May 18, 2001, and

agreed to extend the closing date to June 8, 2001.              Closing did

not occur on that day, however, apparently because Szymanski had

not deposited the balance of the purchase price into escrow and

had not specified how title to the Property would be taken.

Wailea then sent a letter extending the closing date to June 28,

2001.       It appears that by July 2, 2001, only the funding issue

remained outstanding, and Wailea offered to extend the closing

date to July 13, 2001, with the remaining funds to be deposited

by July 12, 2001.       When Szymanski did not deposit the remaining

funds, Wailea sent Szymanski a letter dated July 26, 2001,

stating he was in default and that it was electing to cancel the

Contract.

B.     Procedural Background

       1.     Filing of lawsuit and previous appeals

       In 2002, TG Escrow filed an interpleader action in circuit

court (Civil No. 02-1-0352(2)) to determine how it should

disburse approximately $51,000 in escrow funds (“escrow funds”




                                        8
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


or “funds”), naming Wailea and Szymanski as defendants.3                 The

parties then stipulated to have TG Escrow deposit the funds with

the court clerk in an interest-bearing account.               On March 20,

2003, the court entered a judgment on the interpleader claim

pursuant to Hawaiʻi Rules of Civil Procedure (“HRCP”) Rule 54(b)

(2000), and TG Escrow was excused from further participation.

          Szymanski filed a cross-claim against Wailea seeking

specific performance of the Contract, monetary damages for

breach of contract, and equitable relief based on promissory

estoppel.        Szymanski also filed a third-party complaint against

Shinwa, Wailea’s parent company that held a partial mortgage on

the property, seeking to enjoin Shinwa from tortiously

interfering with Szymanski’s contractual relationship with

Wailea.       In December 2002, Szymanski recorded a notice of lis

pendens on the property with the Bureau of Conveyances.

          Wailea filed a cross-claim against Szymanski seeking a

declaratory judgment that Wailea was entitled to disbursal of

the interpleaded escrow funds.            Wailea also sought a judgment

declaring that Szymanski breached the Contract by failing to

deposit the balance of the purchase price.              Shinwa filed a



3
      According to Wailea and Shinwa, amendments to the Contract had allowed
Szymanski to withdraw his previously deposited downpayments, and only $1,000
remained in escrow as of April 23, 2001. As noted earlier, Szymanski
deposited an additional $50,000 in escrow on April 23, 2001.

                                          9
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


counterclaim against Szymanski asserting tortious interference

with business.

       Wailea filed a motion for summary judgment on Szymanski’s

cross-claim against it.        Szymanski also filed a motion for

partial summary judgment on counts I (specific performance) and

III (promissory estoppel) of his cross-claim against Wailea.

       At the October 6, 2004 hearing on these motions, Judge Loo

ruled that Szymanski had failed to timely perform his

contractual obligations, granted Wailea’s motion, and denied

Szymanski’s motion.        Judge Loo entered an order on these rulings

on October 20, 2004.        Szymanski filed a motion for

reconsideration, which Judge Loo denied in a December 7, 2004

order.     These are the only two matters in this case over which

Judge Loo presided and are collectively referred to as “Judge

Loo’s 2004 Summary Judgment Orders.”

       Judge Shackley Raffetto (“Judge Raffetto”) then granted

Szymanski’s motion for HRCP Rule 54(b) certification to allow an

interlocutory appeal as to Judge Loo’s 2004 Summary Judgment

Orders, and entered an HRCP Rule 54(b) judgment on April 20,

2005.

       Szymanski filed his Rule 54(b) interlocutory appeal from

Judge Loo’s 2004 Summary Judgment Orders to the ICA (“Appeal 1

re Judge’s Loo’s 2004 Summary Judgment Orders”).              On April 27,

                                       10
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


2009, the ICA filed a summary disposition order (“SDO”)

affirming Judge Loo’s 2004 Summary Judgment Orders, Title

Guaranty Escrow Services, Inc. v. Szymanski, No. 27254, at 1

(App. April 27, 2009) (SDO), followed by its judgment on appeal.

This court rejected certiorari on September 17, 2009.

       On October 28, 2009, back in the circuit court, Wailea and

Shinwa (collectively “Wailea/Shinwa”) filed a motion to expunge

Szymanski’s lis pendens, for entry of final judgment based on

the affirmance of Judge Loo’s 2004 Summary Judgment Orders

and/or voluntary dismissal without prejudice of the remaining

claims, and for an order directing the clerk of the court to

disburse the escrow funds (“2009 Wailea/Shinwa Motion”).              Less

than one hour before the June 30, 2010 hearing on this motion,

Szymanski’s attorneys filed a motion to retroactively affirm

their withdrawal as counsel for Szymanski, which Judge Raffetto

granted.    Title Guaranty Services, Inc. v. Szymanski, No. 30697,

at 2 (App. Oct. 24, 2013) (SDO).           Judge Raffetto also denied

Syzmanski’s substitute counsel’s oral request to continue the

hearing.

       After the hearing, an order was entered on July 19, 2010

(1) expunging Szymanski’s lis pendens; (2) for entry of final

judgment based on the affirmance of Judge Loo’s 2004 Summary

Judgment Orders and/or voluntary dismissal; and (3) directing

                                      11
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


disbursal of the interpleaded escrow funds to Wailea.                 A “final

judgment” was entered on July 28, 2010 (“2010 Judgment”)

indicating, in relevant part, that judgment was entered (1) in

favor of Wailea on its declaratory relief and breach of contract

claims against Syzmanski in its cross-claim; (2) in favor of

Wailea on all claims asserted against it by Szymanski in his

cross-claim; and (3) in favor of Shinwa on all claims asserted

against it by Szymanski in his third-party complaint.

          On August 27, 2010, Szymanski appealed from the 2010

Judgment to the ICA (“Appeal 2 re the 2010 Judgment in favor of

Wailea/Shinwa”).         Szymanski raised as points of error Judge

Raffetto’s retroactive grant of his attorneys’ motion to

withdraw, the denial of his substitute counsel’s oral request to

continue the hearing, and the order directing disbursal of the

interpleaded escrow funds to Wailea.

          While Appeal 2 re the 2010 Judgment in favor of

Wailea/Shinwa was pending, on September 19, 2011, Szymanski

filed a HRCP Rule 60(b) motion seeking to vacate Judge Loo’s

2004 Summary Judgment Orders.            Szymanski argued Judge Loo should

have recused herself pursuant to Hawaiʻi Revised Code of Judicial

Conduct (“HRCJC”) Rule 2.11 (2008)4 and Hawaiʻi Revised Statutes


4
      HRCJC Rule 2.11 provides, in pertinent part, “a judge shall disqualify
or recuse himself or herself in any proceeding in which the judge’s
                                                              (continued. . .)
                                         12
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


(“HRS”) § 601-7 (2004)5 because she held shares of stock valued

between $10,000 and $25,000 in A & B, as reflected in her 2003

and 2004 annual financial disclosures.6             Counsel for Szymanski

represented he did not discover this stock ownership until

shortly before May 2011.7

          On January 4, 2012, Judge Raffetto entered an order denying

the motion, ruling as follows:

(. . .continued)

impartiality might reasonably be questioned, including but not limited to
[when] . . . (3) [t]he judge knows that he or she . . . has an economic
interest in the subject matter of the controversy or in a party to the
proceeding.”
5
      HRS § 601-7 provides, in pertinent part, that “[n]o person shall sit as
a judge in any case in which . . . the judge has, either directly or through
such relative, a more than de minimis pecuniary interest . . . .”
6
      Rule 15 of the Rules of the Supreme Court of the State of Hawaiʻi
(“RSCH”) requires all judges to file an annual financial disclosure statement
identifying financial interests of the judge, the judge’s spouse or domestic
partner, and any dependent children, to include “[t]he amount and identity of
every ownership or beneficial interest held during the disclosure period in
any business incorporated, regulated, or licensed to carry on business in the
State that has a value of $5,000 or more or that is equal to 10 percent of
the ownership of the business . . . .” RSCH Rule 15(d)(2) (2017).
7
      The HRCP Rule 60(b) motion was based on the following factual
background. In October 2003, a limited warranty deed had been recorded
transferring the Property from Wailea to Wailea Estates. A & B Properties
was the listed member/manager in Wailea Estates’s business filings.
Szymanski averred A & B Properties was owned by A & B.
      The limited warranty deed stated the transfer to Wailea Estates was
subject to the terms and provisions contained in the December 6, 2002 lis
pendens filed by Szymanski regarding his claim for specific performance of
the Contract. Szymanski argued A & B was therefore a real party in interest
to the case and Judge Loo improperly presided over a matter in which she, as
an A & B shareholder, would allegedly directly benefit from the outcome.
Szymanski cited the United States Supreme Court case Liljeberg v. Health
Services Acquisition Corp., 486 U.S. 847 (1988) to argue that recusal is
required when a judge has a financial interest in a case regardless of
whether the judge knows of the interest, and if that interest is discovered
later, a Rule 60(b) motion may be granted even after the case is decided on
appeal.


                                         13
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


                  1.    The matter is moot because the Intermediate
            Court of Appeals affirmed [Judge Loo’s Summary Judgment
            Orders] and there is no causation of any consequences to
            Mr. Szymanski from Judge Rhonda Loo’s failure to recuse
            herself in this matter;
                  2.    Mr. Szymanski failed to show any bias by the
            Court or Judge Loo;
                  3.    Mr. Szymanski failed to show any appearance of
            impropriety by the Court or Judge Loo;
                  4.    Mr. Szymanski failed to show any appearance of
            bias by the Court or Judge Loo; and
                  5.    No reasonable person could find that there was
            any appearance of impropriety or appearance of bias by the
            Court or Judge Loo.

Szymanski filed a motion for reconsideration, which was heard

and denied by the Honorable Blaine J. Kobayashi (“Judge

Kobayashi”).     (Judge Raffetto’s order and Judge Kobayashi’s

order are collectively referred to as “the 2012 Denials of the

Motions to Vacate Judge Loo’s 2004 Summary Judgment Orders.”)

       On August 13, 2012, Szymanski appealed the 2012 Denials of

the Motions to Vacate Judge Loo’s 2004 Summary Judgment Orders.

(“Appeal 3 re 2012 Denials of Motions to Vacate Judge Loo’s 2004

Summary Judgment Orders”).        The ICA initially ordered that this

appeal be dismissed for lack of appellate jurisdiction.

Szymanski filed an application for writ of certiorari, which

this court accepted on August 5, 2013.

       Then, with respect to Appeal 2 re the 2010 Judgment in

favor of Wailea/Shinwa, in an October 24, 2013 summary

disposition order, the ICA held Judge Raffetto abused his

discretion by allowing Szymanski’s counsel to withdraw prior to

the hearing and by denying Szymanski’s substitute counsel’s

                                      14
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


request for continuance.        Title Guaranty Escrow Services, Inc.

v. Szymanski, No. 30697, at 6-7 (App. Oct. 24, 2013) (SDO)

(“Appeal 2”).     The ICA stated that “in light of the above,” it

would not reach the merits of Szymanski’s challenge to the

disbursal of the escrow funds to Wailea, and that it would

vacate the July 19, 2010 order only with respect to the

disbursal of funds to Wailea and would affirm the 2010 Judgment

in all other respects.       Appeal 2, SDO at 7.       The ICA’s January

13, 2014 judgment on appeal stated that, pursuant to its October

24, 2013 SDO, the 2010 Judgment was vacated and the case was

remanded to the circuit court.         No certiorari application was

filed.

       On January 24, 2014, with respect to Appeal 3 re the 2012

Denials of the Motions to Vacate Judge Loo’s 2004 Summary

Judgment Orders, this court entered a summary disposition order

holding the ICA erred when it dismissed the appeal for lack of

jurisdiction and remanded to the ICA for a decision on the

merits of that appeal.       Title Guaranty Escrow Services, Inc. v.

Szymanski, SCWC-XX-XXXXXXX, at 4 (Jan. 24, 2014) (SDO).              On

remand, the ICA issued a memorandum opinion holding: (1) Judge

Loo was not required to recuse herself because her interest in A




                                      15
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


& B was de minimis8 and the circumstances did not give rise to

the appearance of impropriety; and (2) there was no error in the

denial of the motion to reconsider because Szymanski did not

present any new evidence or arguments.              Title Guaranty Services,

Inc. v. Szymanski, CAAP-12-711, at 5-14 (App. August 31, 2016)

(mem. op.).         On January 12, 2017, this court rejected

Szymanski’s application for writ of certiorari from the ICA’s

October 3, 2016 judgment of appeal for Appeal 3 re the 2012

Denials of Motions to Vacate Judge Loo’s 2004 Summary Judgment

Orders.

          2.   Fourth and sixth appeals at issue on certiorari

               a.     Circuit court proceedings

          After the January 13, 2014 ICA judgment on appeal regarding

Appeal 2 re the 2010 Judgment in favor of Wailea/Shinwa, which

vacated the 2010 Judgment, on March 14, 2014, Szymanski filed a

memorandum in opposition to the 2009 Wailea/Shinwa motion.

Szymanski argued the $50,000 he had deposited in escrow on April

23, 2001 was not a Downpayment under the Contract because (1) it

was made after the dates specified in the Fourth and Fifth

Amendments; (2) it was for a different amount and made after the


8
      The definition section of the HRCJC provides: “De minimis” in the
context of interests pertaining to disqualification of a judge, means an
insignificant interest that could not raise a reasonable question regarding
the judge’s impartiality. See HRCJC Rule 2.11, quoted in note 4, supra.


                                         16
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


date specified in Wailea’s April 6, 2001 letter; and (3) it was

not required or contemplated by the Contract.            Szymanski also

argued the funds were not a “Downpayment” as defined by Sections

1.3, 3.1, and 3.2 of the Contract, as amended, and therefore

could not be retained by Wailea pursuant to Section 22.1(a) of

the Contract.     Szymanski further argued that entry of judgment

as to his third-party complaint against Shinwa was not

appropriate because his third-party complaint had never been

disposed of or resolved.

       On March 18, 2014, Wailea/Shinwa responded that the funds

were a Downpayment and that Szymanski’s breach of the Contract

triggered Wailea’s right to retain all of the Downpayments

pursuant to Section 22.1(a).        Furthermore, Wailea/Shinwa argued

that amendments to the Contract had allowed Szymanski to

withdraw his previously deposited Downpayments, that only $1,000

remained in escrow as of April 23, 2001, and that the $50,000

deposit was therefore a necessary Downpayment to extend the

closing date.

       While Appeal 3 re the 2012 Denials of the Motions to Vacate

Judge Loo’s 2004 Summary Judgment Orders was pending, on June

30, 2014, Szymanski filed yet another motion to vacate Judge

Loo’s 2004 Summary Judgment Orders based on her failure to

recuse (“2014 Renewed Motion to Vacate Judge Loo’s 2004 Summary

                                      17
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Judgment Orders”).      Szymanski again argued Judge Loo indirectly

benefitted from her ruling because she owned stock in A & B and

the transfer of title to Wailea Estates, of which A & B

Properties was a listed member/manager, was conditioned upon the

resolution of this lawsuit.        Szymanski argued Judge Loo’s

recusal was therefore required by HRCJC Rule 2.11 and HRS § 601-

7 and to avoid the appearance of impropriety.

       Wailea/Shinwa responded that the “law of the case” doctrine

barred Szymanski’s 2014 Renewed Motion to Vacate Judge Loo’s

2004 Summary Judgment Orders because it restated arguments

already ruled upon by Judges Raffetto and Kobayashi in their

2012 Denials of Motions to Vacate Judge Loo’s 2004 Summary

Judgment Orders.

       On July 25, 2014, Judge Cahill conducted a hearing on both

the disbursal of interpleaded escrow funds issue remanded from

Appeal 2 re the 2010 Judgment in favor of Wailea/Shinwa and the

2014 Renewed Motion to Vacate Judge Loo’s 2004 Summary Judgment

Orders.    Judge Cahill characterized the 2014 Renewed Motion to

Vacate Judge Loo’s 2004 Summary Judgment Orders as a prohibited

“motion to reconsider a motion to reconsider.”            He indicated he

would deny the motion without prejudice, however, because Appeal

3 re the 2012 Denials of Motions to Vacate Judge Loo’s 2004

Summary Judgment Orders was still pending.

                                      18
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       Judge Cahill then indicated he would grant the remanded

2009 Wailea/Shinwa motion regarding the disbursal of

interpleaded funds on the grounds that the issues had previously

been determined.      Although the ICA had vacated the 2010 Judgment

in Appeal 2 re the 2010 Judgment in favor of Wailea/Shinwa with

respect to the disbursal of funds to Wailea, Judge Cahill

expressed uncertainty over whether he could order Wailea to pay

back the funds, which had already been disbursed.             Szymanski

argued that the merits of the request for the disbursal of funds

had not previously been addressed.          Judge Cahill explained, “the

merits that I’m talking about is the summary judgment

issue . . . . [T]he issues that would determine this particular

motion were determined on the merits in the summary judgment,

rightfully or wrongfully.        That went up on appeal.       It was

affirmed.     Those are the merits that form this.”          Judge Cahill

explained he was bound by the rulings within Judge’s Loo’s 2004

Summary Judgment Orders that Szymanski had breached the Contract

and the ICA’s affirmance of those orders in Appeal 1 re Judge’s

Loo’s 2004 Summary Judgment Orders.

       On August 27, 2014, Judge Cahill entered an order denying

the 2014 Renewed Motion to Vacate Judge Loo’s 2004 Summary

Judgment Orders without prejudice.          Also on that date, he




                                      19
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


entered an order granting the 2009 Wailea/Shinwa motion ruling

that Wailea was entitled to the funds in escrow.

               b.     ICA proceedings

          On September 26, 2014, Szymanski appealed the August 27,

2014 order denying the 2014 Renewed Motion to Vacate Judge Loo’s

2004 Summary Judgment Orders (“Appeal 4 re the Renewed Motion to

Vacate Judge Loo’s 2004 Summary Judgment Orders”).9

          On December 23, 2015, the circuit court entered final

judgment as to all claims and all parties (“2015 Final

Judgment”).         On January 21, 2016, Szymanski appealed the 2015

Final Judgment (“Appeal 6 re the 2015 Final Judgment”).

          On October 13, 2017, the ICA consolidated Appeal 4 re the

2014 Renewed Motion to Vacate Judge Loo’s 2004 Summary Judgment

Orders with Appeal 6 re the 2015 Final Judgment.

                      i.   Szymanski’s arguments

          In the consolidated appeals, Szymanski again argued the

circuit court erred by (1) failing to grant his 2014 Renewed

Motion to Vacate Judge Loo’s 2004 Summary Judgment Orders; (2)

by entering the 2015 Final Judgment because Szymanski’s third-


9
      Judge Cahill entered another judgment in favor of Wailea/Shinwa on
November 24, 2014. On December 4, 2014, Szymanski appealed this judgment to
the ICA in CAAP-XX-XXXXXXX, which was Szymanski’s fifth appeal. On May 13,
2015, the ICA dismissed the fifth appeal due to lack of jurisdiction because
the November 2014 judgment had not resolved all remaining claims against all
parties. After the ICA dismissed the fifth appeal, Wailea/Shinwa filed a
motion in the circuit court for entry of final judgment, which resulted in
the December 23, 2015 Final Judgment.

                                         20
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


party complaint against Shinwa was never resolved; and (3) by

granting Wailea/Shinwa’s 2009 Motion and ordering a disbursal of

the escrow funds to Wailea.

       Szymanski argued his 2014 Renewed Motion to Vacate Judge

Loo’s 2004 Summary Judgment Orders should have been granted

because Judge Cahill did not address Judge Loo’s appearance of

impropriety for owning stock in A & B.           Szymanski also argued

that, based on Liljeberg, 486 U.S. 847, a judge may still be

required to recuse despite a lack of knowledge of a conflict.

Szymanski argued that Judge Loo’s interest in A & B therefore

required her recusal under HRCJC Rule 2.11(a)(3) and HRS § 601-

7.

       With respect to the disbursal of funds, Szymanski argued

the circuit court erred because it did not consider the merits

of Szymanski’s arguments on remand, but held that it was bound

by the ICA’s affirmance of Judge Loo’s 2004 Summary Judgment

Orders, which included a finding that Szymanski had breached the

Contract.     Szymanski argued Judge Loo’s rulings did not address

the disbursal of the escrow funds, and the ICA had specifically

remanded the case for the disbursal issue to be heard on the

merits.     Szymanski also restated his argument that the $50,000

was not a Downpayment under the Contract.




                                      21
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       Szymanski also argued the circuit court erred by entering

final judgment because Szymanski’s third-party complaint against

Shinwa was “never disposed of or resolved.”

                  ii.   Wailea/Shinwa’s arguments

       Wailea/Shinwa argued the matter of Judge Loo’s recusal had

been fully addressed on the merits in Appeal 3 re the 2012

Denials of Motions to Vacate Judge Loo’s 2004 Summary Judgment

Orders.    Wailea/Shinwa also argued Szymanski’s recusal argument

failed because (1) there was no evidence Judge Loo knew of

Wailea Estates’s purchase of the property; (2) Judge Loo’s

minimal interest in A & B did not give rise to an appearance of

impropriety; and (3) Liljeberg was factually distinguishable

from this case.

       Wailea/Shinwa also contended that Szymanski waived the

argument regarding his third-party complaint against Shinwa

because he did not raise it in Appeal 2 re the 2010 Judgment in

favor of Wailea/Shinwa.

       Wailea/Shinwa argued the circuit court did not err in

ordering the disbursal of escrow funds to Wailea because

Szymanski breached the Contract as amended, which the ICA

affirmed in Appeal 1 re Judge Loo’s 2004 Summary Judgment

Orders, and the $50,000 deposit was a “Downpayment” that Wailea

was entitled to retain under the Amended Contract.

                                      22
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Wailea/Shinwa asserted Szymanski had an opportunity to argue the

disbursal of funds issue on the merits, and the circuit court

stated its ruling was based on “all of the arguments and

memoranda” filed.

       Finally, Wailea/Shinwa argued the circuit court did not err

in entering final judgment because the ICA affirmed the 2010

Judgment in Appeal 2 re the 2010 Judgment in favor of

Wailea/Shinwa in all aspects except the disbursal of funds.

                  iii. ICA’s SDO in consolidated Appeals 4 and 6

       On June 29, 2018, the ICA filed an SDO in the consolidated

appeals.    Title Guaranty Escrow Serv., Inc. v. Szymanski, CAAP-

XX-XXXXXXX and CAAP-XX-XXXXXXX (App. June 29, 2018) (SDO)

(“Appeals 4 & 6”).      The ICA characterized Szymanski’s points of

error as: “(1) that Judge Loo should have recused herself from

the case; (2) that the Circuit Court erred in granting final

judgment in favor of Wailea;” and “(3) that the Circuit Court

erred in granting Wailea’s motion to disburse funds to

Wailea . . . .”      Appeals 4 & 6, SDO at 3.

       First, as to whether Judge Loo was required to recuse

herself, the ICA noted it had reviewed the issue in Appeal 3 re

the 2012 Denials of Motions to Vacate Judge Loo’s 2004 Summary

Judgment Orders and concluded that Judge Loo’s A & B stock

ownership was de minimis and too remote of a financial interest

                                      23
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


to require disqualification.        Id.    The ICA stated that in Appeal

3, it had concluded that Judge Loo’s interest in a non-party

subsequent purchaser did not objectively give rise to the

appearance of impropriety.         Appeals 4 & 6, SDO at 3-4.

Additionally, the ICA noted it had concluded in Appeal 3 that

Liljeberg was factually distinguishable and did not require

Judge Loo’s recusal.       Appeals 4 & 6, SDO at 4.       The ICA held

that, because Szymanski’s recusal argument rested on the same

ground as his argument in Appeal 3, “under the law of the case

doctrine, we are barred from re-examining an identical claim in

this appeal.”     Id. (citing Fought & Co., Inc. v. Steel Eng’g and

Erection, Inc., 87 Haw. 37, 48-49, 951 P.2d 487, 498-99 (1998)).

       With respect to whether Judge Cahill erred in entering the

2015 Final Judgment when “the third-party complaint against

Shinwa had not been resolved,” the ICA noted it had reviewed and

affirmed the 2010 Judgment “with the exception of vacating and

remanding on the disbursement issue” in Appeal 2 re 2010 the

Final Judgment in Favor of Wailea/Shinwa.           Id.   The ICA ruled

Szymanski’s argument in the current consolidated appeals was

based on the same allegation in Appeal 2 that his third-party

claim remained active.       Id.   The ICA held that Szymanski’s

arguments related to the 2015 Final Judgment were thus also

barred by the law of the case doctrine.           Id.

                                      24
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       With regard to the whether the circuit court erred when it

granted Wailea’s motion for disbursal of funds, the ICA first

noted it had affirmed the orders finding that Szymanski breached

the contract in Appeal 1 re Judge Loo’s 2004 Summary Judgment

Orders.    Appeals 4 & 6, SDO at 5.        The ICA then interpreted the

provisions of the Contract.        Id.     The Contract provided that, in

the event of default, which included Szymanski’s failure to

perform his obligations under the Contract, Wailea “shall be

entitled to retain all of the Downpayments as Seller’s sole and

absolute property as compensation for Seller’s costs in

negotiating and preparing this Contract and for the damage

caused by the default . . . .”           Id. (quoting Section 22.1(a) of

the Contract).      The ICA explained that although the “Initial

Downpayment” was originally non-refundable, the Fourth Amendment

to the Contract made “the entire down payment refundable, if

closing does not occur by June 30, 2000,” and also required an

“Additional Downpayment” of $40,000, which would be refundable

if closing did not occur by April 28, 2000.            Id.   The Fourth

Amendment stated all other provisions and terms of the Contract

remained in effect.       Id.

       According to the ICA, due to the Fourth Amendment,

Szymanski “could have been refunded his downpayments up to the

point of default.”      Appeals 4 & 6, SDO at 6.        The ICA held,

                                      25
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


however, that because Szymanski breached the contract, “Wailea

was clearly entitled to retain the downpayments as compensation

for costs and damages.”        Id.   Thus, the ICA ruled the circuit

court did not err in granting Wailea’s motion for disbursal of

the funds.      Id.

       The ICA therefore affirmed the circuit court.

D.     Application for Writ of Certiorari

       Szymanski raises the following seven questions on

certiorari:

             [1.] Did the ICA Gravely Err When It Relied on Its Previous
             Decision in This Same Matter (Appeal 3), Stating That It
             Was Bound by that “Law of the Case”, When: (1) the ICA Had
             No Appellate Jurisdiction in The Previous Matter (Appeal 3)
             and (2) Because that Previous Appeal Arose from a Different
             Legal Standard of Review and a Different Legal Basis (A PRE
             final-judgment motion in Appeals 4&6) vs. a POST final-
             judgment motion in Appeal 3)?

             [2.] Did the ICA Gravely Err When It Failed to Address a
             New Point of Error In This Appeal (NOT Raised Before in Any
             Other Appeals) of a Judge’s Failure to DISCLOSE to the
             Parties That She Owned Stock in a Real Party in Interest in
             this Lawsuit PRIOR to It Making a Ruling(s) (Which Is A
             Violation HRS 601-7(a) and the HRCJC)?

             [3.] Did the ICA Gravely Err When It Held That Judge Loo’s
             2004 Rulings Without Disclosing that She Owned Stock in A&B
             Create an Appearance of Impropriety, Which Cannot be De
             Minimis as the Hawaii Supreme Court’s Decisions in Thomson
             v. McGonagle, 33 Haw. 565 (1935) and Carey v. Discount
             Corp., 35 Haw. 811 (1941)?

             [4.] Did the ICA Gravely Err When It Held a Material Fact
             (that Judge Loo held an interest in a SUBSEQUENT purchaser
             who was a non-party) that was the Exact Opposite of What
             Was True (A&B Had Already Bought the Land When Judge Loo
             Made Her Rulings), Thus Failing to Understand a Core Point
             of the Appeal?

             [5.] Did the ICA Gravely Err When It Held a Party’s Third-
             Party Complaint Could Be Dismissed WITHOUT a Summary
             Judgment Motion Being Filed to Properly Dismiss It?

                                       26
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            [6.] Did the ICA Gravely Err When It Failed to Order a
            Party’s NON-Contract ($50,000 + Interest) Deposit Be
            Returned to That Party, Instead of to the Other Party. (Did
            the ICA Gravely Err When It Decided a NON-Contract Deposit
            Was Made Under the Contract When There Is NO Evidence in
            the Record That It Was Made Under the Contract?)

            [7.] Did the ICA Gravely Err When It Distinguished the U.S.
            Supreme Court’s Ruling in Liljeberg by Stating that Case
            Showed a Direct and Documented Benefit to the Judge Where
            the Judge in Liljeberg Was a Member of the Board of
            Trustees of a University?

       In summary, with respect to Judge Loo, Szymanski asserts

the ICA erred because it failed to address Judge Loo’s duty to

disclose any potential conflict of interest prior to making her

rulings, which created an appearance of impropriety,

and that the ICA incorrectly determined a material fact when it

stated Judge Loo’s interest was in a “subsequent purchaser”

because Wailea Estates purchased the property a year prior to

Judge Loo’s rulings.10

       Szymanski also asserts his third-party complaint against

Shinwa was dismissed “with no proper motion ever being filed,”

and the ICA should have vacated the lower court’s rulings and

required Shinwa to file a summary judgment motion if it wanted

those claims dismissed.




10
      In his first question on certiorari, Szymanski also argues the ICA lost
jurisdiction over Appeal 3 re the 2012 Denials of Motions to Vacate Judge
Loo’s 2004 Summary Judgment Orders after it vacated the 2010 Judgment in
Appeal 2 re the 2010 Judgment in favor of Wailea/Shinwa. This assertion is
devoid of merit, as appellate jurisdiction existed separately for both
appeals.

                                      27
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       Finally, Szymanski argues the ICA gravely erred in holding

Wailea was entitled to the $50,000 deposit in the event of

default.    Szymanski contends that his deposit was not a

“Downpayment” as defined by the Amended Contract.             Szymanski

maintains he had already removed the two “Downpayments” in

escrow to the extent allowed by the Amended Contract, and his

letter accompanying the $50,000 deposit clearly stated he

retained the option to direct the funds towards either the

purchase price or the development of the land, indicating it was

not a “Downpayment.”

                           III. Standards of Review

A.     Questions of Law

       Questions of law are reviewed upon appeal under the

right/wrong standard of review.         Maile Sky Court Co. v. City and

County of Honolulu, 85 Hawaiʻi 36, 39, 936 P.2d 672, 675 (1997).

B.     Contract Interpretation

       “When reviewing the court’s interpretation of a contract,

the construction and legal effect to be given a contract is a

question of law freely reviewable by an appellate court.”

Mikelson v. United Servs. Auto. Ass’n, 107 Hawaiʻi 192, 197, 111

P.3d 601, 606 (2005) (citations and internal quotation marks

omitted).     Additionally,

            This court has stated that “‘[a]s a general rule, the
            construction and legal effect to be given a contract is a

                                      28
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            question of law.’” Found. Int’l, Inc. v. E.T. Ige Const.,
            Inc., 102 Hawaii 487, 494-95, 78 P.3d 23, 30-31 (2003)
            (quoting Hanagami v. China Airlines, Ltd., 67 Haw. 357,
            364, 688 P.2d 1139, 1144 (1984)). Accordingly, “[a]bsent
            an ambiguity, [the] contract terms should be interpreted
            according to their plain, ordinary, and accepted sense in
            common speech.” Id. at 495, 78 P.3d 23 (brackets in
            original, citation omitted).

Koga Eng’g & Constr., Inc. v. State, 122 Hawaiʻi 60, 72, 222 P.3d

979, 991 (2010).

                               IV.     Discussion

A.     The ICA did not err in applying the law of the case
       doctrine to Szymanski’s points of error and arguments
       related to the issue of Judge Loo’s recusal

       The ICA did not err in its application of the law of the

case doctrine in ruling on the first four and seventh questions

on certiorari related to Szymanski’s renewed assertion that

Judge Loo was required to recuse herself.           The ICA had

previously ruled on these issues in Appeal 3 re the 2012 Denials

of Motions to Vacate Judge Loo’s 2004 Summary Judgment Orders.

The usual practice of courts of equal and concurrent

jurisdiction is to refuse to disturb all prior rulings in a

particular case.      Chun v. Bd. of Tr. of the Emp. Ret. Sys., 92

Hawaiʻi 432, 441, 992 P.2d 127, 136 (2000).           Thus, “[u]nless

cogent reasons support the second court’s action, any

modification of a prior ruling of another court of equal and

concurrent jurisdiction will be deemed an abuse of discretion.”

Wong v. City & Cty. of Honolulu, 66 Haw. 389, 396, 665 P.2d 157,

162 (1983) (emphasis in original).          Consequently, the “law of
                                29
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


the case” doctrine does not preclude modification of a prior

ruling.    Stender v. Vincent, 92 Hawaiʻi 355, 362, 992 P.2d 50, 57

(2000).    In addition to cogent reasons, exceptional

circumstances, such as the correction of a patent error, may

warrant a modification of a prior order of a judge of equal and

concurrent jurisdiction.        Tradewinds Hotel, Inc. v. Cochran, 8

Haw. App. 256, 264-65, 799 P.2d 60, 66 (1990).

       In its August 31, 2016 memorandum opinion regarding Appeal

3 re 2012 Denials of Motions to Vacate Judge Loo’s 2004 Summary

Judgment Orders, the ICA had already addressed and rejected

Szymanski’s arguments regarding Judge Loo’s recusal.             Szymanski

reasserted the same arguments in his June 30, 2014 Renewed

Motion to Vacate Judge Loo’s 2004 Summary Judgment Orders.

Thus, the law of the case doctrine applies.

       Szymanski advanced no cogent reasons, patent error, or

exceptional circumstances for the ICA to revisit its prior

rulings.    Thus, the ICA did not err in applying the law of the

case doctrine with respect to Szymanski’s 2014 Renewed Motion to

Vacate Judge Loo’s 2004 Summary Judgment Orders that again

asserted Judge Loo should have been disqualified.

       In addition, as indicated by Judge Cahill at the July 25,

2014 hearing on Szymanski’s 2014 Renewed Motion to Vacate Judge




                                      30
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Loo’s 2004 Summary Judgment Orders, the renewed motion was

actually a “motion to reconsider a motion to reconsider.”

       Thus, Szymanski’s first four and seventh questions on

appeal lack merit.

B.     Szymanski’s arguments related to his third-party complaint
       against Shinwa also lack merit

       In his fifth question on certiorari, Szymanski contends the

ICA gravely erred by holding that his third-party complaint

against Shinwa “could be dismissed without a summary judgment

motion being filed to properly dismiss it.”

       Szymanski misstates the ICA’s ruling.         The ICA held that

the issue of whether the third-party complaint was properly

dismissed was encompassed in its summary disposition order

resolving Appeal 2 re the 2010 Judgment in favor of

Wailea/Shinwa.      Appeals 4 & 6, SDO at 4.       In its ruling on

Appeal 2, the ICA affirmed the 2010 Judgment, which included the

dismissal of Szymanski’s third-party complaint against Shinwa,

and vacated and remanded only the portion of the judgment

related to the disbursal of funds.          Id.   The ICA therefore

determined that the dismissal of Szymanski’s third-party

complaint was subject to the law of the case doctrine in his

assertion of the issue in Appeal 6 re the 2015 Final Judgment.

Appeals 4 & 6, SDO at 4-5.



                                      31
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       Again, Szymanski advanced no cogent reasons, patent error,

or exceptional circumstances for the ICA to revisit its

affirmance of the dismissal of the third-party complaint in its

ruling in Appeal 2.

       Therefore, the ICA did not err by applying the law of the

case doctrine to Szymanski’s fifth issue on certiorari.11

C.     The ICA erred in affirming the circuit court’s ruling on
       remand regarding the disbursal of escrow funds

       Finally, in his sixth issue on certiorari, Szymanski asks

this court to determine whether the ICA erred when it failed to

order the escrow funds returned to Szymanski and held there was

“no evidence in the record” that the deposit was not “made under

the Contract.”      The law of the case doctrine does not apply to

this issue.     In its October 24, 2013 SDO ruling on Appeal 2 re

the 2010 Judgment in favor of Wailea/Shinwa, the ICA had

remanded the issue of the disbursal of escrow funds to the

circuit court for it to address on the merits, and Appeal 6 re

the 2015 Final Judgment is the first appeal regarding the

circuit court’s August 27, 2014 ruling on this issue.

Therefore, we further address this question on certiorari.


11
      We also note that Szymanski did not raise the dismissal of his third-
party complaint as a point of error in Appeal 2 re the 2010 Judgment in favor
of Wailea/Shinwa. Because Syzmanski did not raise the third-party complaint
issue in Appeal 2, his argument was actually waived. See Alvarez Family
Trust v. Ass’n of Apartment Owners of the Kaanapali Alii, 121 Hawai̒i 474,
488, 221 P.3d 452, 466 (2009).

                                      32
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       This court reviews the interpretation of a contract de

novo.     Tri-S Corp. v. Western World Ins. Co., 110 Hawaiʻi 473,

489, 135 P.3d 82, 98 (2006).         We have stated that, “[a]bsent an

ambiguity, [the] contract terms should be interpreted according

to their plain, ordinary, and accepted sense in common speech.”

Koga Eng’g & Constr., Inc., 122 Hawaiʻi at 72, 222 P.3d at 991

(brackets in original, citation omitted).

       Examining the terms of the Contract and its amendments, we

note that Paragraph 22.1 of the Contract, “Seller’s Remedies,”

provides in relevant part:

             22.1 Seller’s Remedies. Upon the occurrence of any Event of
             Default, Seller shall have the following rights and
             remedies:

             (a) If such Event of Default should occur prior to the date
             the Deed is filed in the Office of the Assistant Registrar,
             Seller’s sole remedy shall be to cancel this Contract,
             whereupon all rights of Buyer and duties and obligations of
             Seller shall terminate, and Seller shall be entitled to
             retain all of the Downpayments as Seller’s sole and
             absolute property as compensation for Seller’s costs in
             negotiating and preparing this Contract and for the damage
             caused by the default, Buyer hereby agreeing that the
             Downpayments represent fair and reasonable compensation to
             Seller for default . . . .

(Emphases added.)       This provision was not expressly modified by

any subsequent amendment to the Contract.            Thus, at the core of

the disbursal of funds issue is the definition of “Downpayment”

under the Contract and its amendments.

       Section 1.3 of the Contract defines “Downpayments” as

“[t]he Initial Downpayment and Additional Downpayments to be

made by Buyer on the Purchase Price, as defined in paragraph 3.1
                                33
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


and 3.2.”     Paragraph 3, “Purchase Price” of the Contract, as

modified by the Fourth Amendment to the Contract, reads as

follows:

                  3.    Purchase Price. Buyer shall pay to Seller, in
            United States legal tender, the Purchase Price of FOUR
            MILLION FIVE HUNDRED FIFTY THOUSAND DOLLARS ($4,550,000.00)
            for the Property, as follows:

                  3.1   Initial Downpayment. Buyer shall deposit into
            Escrow an initial downpayment (the “Initial Downpayment”)
            of FORTY THOUSAND DOLLARS ($40,000) upon execution of the
            Contract. THIRTY NINE THOUSAND DOLLARS ($39,000) of the
            Initial Downpayment, plus interest earned on this portion
            of the Initial Downpayment while in escrow, shall be
            refundable, if closing does not occur by June 30, 2000.

                  3.2   Additional Downpayment. Buyer shall deposit
            into Escrow an Additional Downpayment of FORTY THOUSAND
            DOLLARS ($40,000) on or before July 4, 1999. Such Addition
            [sic] Downpayment of FORTY THOUSAND DOLLARS ($40,000), plus
            interest earned on this Additional Downpayment while in
            escrow, shall be refundable, if closing does not occur by
            April 28, 2000.

                  3.3. Balance of Purchase Price. Buyer shall pay to
            Seller the balance of the Purchase Price (Purchase Price
            less Initial Downpayment (or portion thereof) deposited
            into Escrow and interest earned thereon) on the Closing
            Date.

                  3.4   Interest on Downpayments. All Downpayments
            shall be deposited with Escrow and shall be credited to the
            Purchase Price, unless refunded in accordance with Sections
            3.1 and 3.2 above. Any interest earned on the Downpayments
            while in Escrow shall be credited to the Buyer at closing;
            provided, however, if the Downpayments are paid to Seller
            because of an Event of Default or because of a cancellation
            of this Contract (except as otherwise provided), all such
            interest shall be paid to Seller. Buyer shall be
            responsible for instructing Escrow on the manner in which
            the Downpayments are to earn interest.

The Fourth Amendment removed a provision in the Contract for a

second “Additional Downpayment” of $4,820,000 and altered the

terms of refund for the Downpayments, but retained all other

terms and conditions.

                                      34
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       The Fifth Amendment to the Contract modified the “Closing

Date” paragraph to read:

            4. Closing Date.   The term “Closing Date” means:

                  (a)   The earlier of March 30, 2001, or issuance of
                  Final Subdivision approval from the County of Maui
                  for the Property;

                  (b)   That date determined by Buyer, in writing, that
                  is between ten (10) working days from the date the
                  Seller receives a partial release of mortgage for the
                  Property from its mortgagee, which Seller agrees to
                  obtain from its mortgagee as soon as practical, and
                  4(a) above; or

                  (c)   Such other date as mutually agreed upon in
                  writing by Seller and Buyer.

The Fifth Amendment retained all other terms and conditions.

       According to the plain language of the Contract, as

amended, “Downpayments” consist of an “Initial Downpayment” and

“Additional Downpayment,” which are both set forth in clearly

specified amounts in Paragraph 3, as are the terms of refund.

The Amended Contract does not indicate that “Additional

Downpayment” would include any other deposit.

       Wailea/Shinwa contend Szymanski’s $50,000 deposit into

escrow was an “Additional Downpayment” pursuant to Wailea’s

April 6, 2001 letter demanding that Szymanski deposit $49,000 by

April 11, 2001.      Paragraph 34 of the Contract, “Sole Agreement,”

however, requires that modifications to the Contract be in

writing and signed by the parties.          Thus, Wailea lacked the

unilateral authority to require an “Additional Downpayment”

without Szymanski’s written agreement.
                                35
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       It does not appear Szymanski deposited the $50,000 pursuant

to Wailea’s April 6, 2001 letter.          He definitely did not do so

by the April 11, 2001 deadline demanded in Wailea’s letter.

Rather, Szymanski’s April 23, 2001 letter to TG Escrow stated:

“I am providing additional escrow funds to show my good faith in

closing this purchase transaction . . . . Attached please find

my check in the amount of $50,000 (FIFTY THOUSAND DOLLARS) to be

applied towards the purchase price of the [property] or its

development costs, at my option.”          This letter did not contain

the word “Downpayment.”

       Wailea/Shinwa’s argument that the deposit must be a

“Downpayment” to which Wailea is entitled because only $1,000

remained in escrow prior to Szymanski’s $50,000 deposit is

without merit.      The Contract specifically provided for refund of

the Downpayments and did not require any other payments in the

event that the Downpayments were refunded prior to closing.

       The Contract, as amended, however, only entitled Wailea to

“Downpayments” as defined therein in the event of default.

Szymanski’s $50,000 does not appear to be an “Initial

Downpayment” or an “Additional Downpayment” under a plain

reading of the Contract, as amended.

       Moreover, when the circuit court addressed the disbursal of

the escrow funds, it ruled based on a mistaken belief it was

                                      36
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


bound by Judge’s Loo’s 2004 Summary Judgment Orders that

Szymanski had breached the Contract and the ICA’s affirmance of

those orders in Appeal 1 re Judge’s Loo’s 2004 Summary Judgment

Orders.    In its October 24, 2013 summary disposition order

regarding Appeal 2 re the 2010 Judgment in favor of

Wailea/Shinwa, however, the ICA had clearly stated it was not

addressing the merits of Szymanski’s challenge to the disbursal

of the escrow funds to Wailea, and it therefore vacated and

remanded that issue alone for the circuit court to address on

the merits.     Therefore, the ICA erred in affirming the circuit

court’s ruling.      On remand, the circuit court must address the

disbursal of funds issue based on the Contract, as amended.

       Accordingly, the ICA erred in ruling that Wailea was

entitled to retain the $50,000 deposit with accrued interest and

that “the Circuit Court did not err in granting Wailea’s motion

for disbursal of the funds.”

                              V.    Conclusion

       We therefore affirm in part, and vacate in part, the ICA’s

October 5, 2018 judgment on appeal.12          With respect to Appeal No.



12
      The ICA’s October 5, 2018 judgment on appeal appears to misstate the
orders and judgments Szymanski appealed from in Appeals 4 and 6. With
respect to Appeal 4 (CAAP-XX-XXXXXXX), the ICA’s October 5, 2018 judgment on
appeal affirmed the August 27, 2014 Order Denying Defendant and Third Party
Plaintiff Michael J. Szymanski’s Motion to Vacate Judge Rhonda Loo’s 2004
Rulings and All Subsequent Rulings Based Upon Them, Due to Her Failure To
Recuse Herself and the November 24, 2014 Final Judgment as to All Claims and
                                                              (continued. . .)
                                      37
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


CAAP-XX-XXXXXXX, we affirm the ICA’s judgment on appeal

affirming the August 27, 2014 Order Denying Defendant and Third-

Party Plaintiff Michael J. Szymanski’s Motion to Vacate Judge

Rhonda Loo’s 2004 Rulings and All Subsequent Rulings Based Upon

Them, Due to Her Failure To Recuse Herself, filed on June 30,

2014.     With respect to Appeal No. CAAP-16-000034, we vacate the

ICA’s judgment on appeal only as to the disbursal of escrow




(. . .continued)

Parties. However, Szymanski’s notice of appeal for Appeal 4 only stated that
he was appealing the August 27, 2014 Order Denying Defendant and Third Party
Plaintiff Michael J. Szymanski’s Motion to Vacate Judge Rhonda Loo’s 2004
Rulings and All Subsequent Rulings Based Upon Them, Due to Her Failure To
Recuse Herself. The notice of appeal did not mention the November 24, 2014
Final Judgment as to All Claims and Parties, which was actually the subject
of Szymanski’s fifth appeal. See note 9, supra.
      With respect to Appeal 6 (CAAP-XX-XXXXXXX), the ICA’s October 5, 2018
judgment on appeal affirmed the December 23, 2015 Order Granting Defendant
Wailea Resort Company, Ltd.’s and Third-Party Defendants ADOA-Shinwa
Development Corporation’s and Shinwa Golf Hawaii Co., Ltd.’s Motion for Entry
of Final Judgment After Dismissal of Appeal for Lack of Jurisdiction.
However, Szymanski’s notice of appeal for Appeal 6 only stated that he was
appealing the December 23, 2015 Final Judgment as to All Claims and Parties
and “[a]ll previous orders entered by this court prior to the entry of that
Final Judgment as to All Claims and Parties, but after the 2005 HRCP Rule
54(b)-certified Judgment,” including: (a) the August 27, 2014 Order Denying
Defendant and Third Party Plaintiff Michael J. Szymanski’s Motion to Vacate
Judge Rhonda Loo’s 2004 Rulings and All Subsequent Rulings Based Upon Them,
Due to Her Failure To Recuse Herself; (b) the August 27, 2014 Order Granting
Defendant Wailea Resort Company, Ltd.’s and Third-Party Defendants ADOA-
Shinwa Development Corporation’s and Shinwa Golf Hawaii Co., Ltd.’s Motion:
(1) “To Expunge Lis Pendens,” (2) “For Entry of Final Judgment Based on
Summary Judgment and/or Voluntary Dismissal Without Prejudice of the
Remaining Claims,” and (3) “[F]or Order Direct[ing] Clerk of Court to
Disburse Funds;” and (c) the December 23, 2015 Order Granting Defendant
Wailea Resort Company, Ltd.’s and Third-Party Defendants ADOA-Shinwa
Development Corporation’s and Shinwa Golf Hawaii Co., Ltd.’s Motion for Entry
of Final Judgment After Dismissal of Appeal for Lack of Jurisdiction.



                                       38
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


funds to Wailea.      This case is remanded to the circuit court for

further proceedings consistent with this opinion.

Keith M. Kiuchi                     /s/ Paula A. Nakayama
for petitioner
                                    /s/ Sabrina S. McKenna
Bruce H. Wakuzawa
for respondent                      /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson

                                    /s/ Catherine H. Remigio




                                      39